United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                                                                  February 14, 2007
               IN THE UNITED STATES COURT OF APPEALS
                                                               Charles R. Fulbruge III
                      FOR THE FIFTH CIRCUIT                            Clerk
                      _____________________

                           No. 06-20336
                        (Summary Calendar)
                      _____________________


ROBERT VEAL,

                                                   Plaintiff-Appellant

versus

SCHLUMBERGER TECHNOLOGY CORPORATION;
SCHLUMBERGER LIMITED, SCHLUMBERGER
NV,

                                                  Defendants-Appellees

                       ---------------------
          Appeal from the United States District Court
                for the Southern District of Texas
                           (4:04-CV-3550)
                       ---------------------

Before SMITH, WIENER and OWEN, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant   Robert    Veal,   formerly   an    employee      of

Defendants-Appellees (“Schlumberger”), appeals the district court’s

grant of Schlumberger’s motion for summary judgment, dismissing

Veal’s action, which was grounded in racial discrimination in

violation of Title VII and § 1981.    Veal was represented by counsel

in the district court, but he is proceeding pro se on appeal.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Our exhaustive examination of the 5-volume record on appeal,

the briefs of the parties, and, especially, the comprehensive and

detailed Memorandum and Order signed by the district court on

January 31, 2006, satisfies us that summary judgment of dismissal

was properly granted in this case.     As we agree with the reasoning

and rulings of the district court, no useful purpose would be

served by our writing further.       For essentially the reasons set

forth by the district court in its Memorandum and Order, that

court’s judgment is, in all respects,

AFFIRMED.




                                 2